\OOO\]O\'~J`I-Pb)[\))_‘

l\)[\.)[\)[\)[\)[\.)[\)[\)[\)»_~>-¢)_l)-\>-¢)-\»-¢)-\r-‘r-l
OO\IO\Lll-l>le\)’_‘O\OOO\]O\U`l-I>WNF_‘C>

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL DIVERSITY, No. l:lS-cv-01568-TNM
Plaintiffs, DECLARATION OF GARY FRAZER
v.

RYAN ZINKE, et al.,

Defendants.

\/\_/\/\/\/\/\./\./\/VV

 

 

 

I, Gary Frazer, state the following:

l. l am the Assistant Director (AD) for the Ecological Services Program of the U.S. Fish and
Wildlife Service (Service), an agency of the U.S. Department of the Interior (Department),
located in Washington, D.C. In my capacity as AD, I am responsible to the Director of the
Service and to the Secretary of the Department for, among other things, the administration
of the Endangered Species Act (ESA), 16 U.S.C. § 1531-1544, including determinations
about Whether species should be listed as threatened or endangered under the ESA and
critical habitat designations for ESA-listed species.

2. In my capacity as AD, l oversee ESA domestic species listing and critical habitat Workload
planning, which includes related budget allocation decisions. l also review species petition
findings, listing determinations, and critical habitat designations as they pass through the
Service’s Headquarters for final decision, and participate in Departmental briefings on the
packages for clearance to publish in the Federal Register.

3. I submit this declaration in support of Defendants’ position on remedy in this matter.

§_t_:_ltus oi` Critical Habitat Desigl_lations for the F`our `Musscl Species

4. I am familiar With the current matter, in Which l understand, through staff informing me,
that the plaintiff is alleging that We missed statutory deadlines to make critical habitat
designations for four mussel species: the rayed bean, snuffbox, sheepnose, and

spectaclecase. lt is also my understanding that We listed the rayed bean and snuffbox as

I

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 2 of 13

endangered species on February 14, 2012, but did not designate critical habitat at that time
because we found it was not determinable 77 Fea'. Reg. 8632. Further, I understand that
we listed the sheepnose and spectaclecase as endangered species on March l3, 2012, but
also found that critical habitat was not determinable 77 Fed. Reg. 14914. To date, we

have not made critical habitat determinations for any of the four mussels.

. At the time of the final listings, we were carrying out commitments under multi-district

litigation settlement agreements with this plaintiff and another environmental group to
make several hundred other petition findings, listing determinations, and critical habitat
designations within a 6 year span. In re.' Endang'erea' Species Act Section 4 Deaa'line
Litigation, No. 1:10-mc-00377-EGS, MDL Docket No. 2165 (D.D.C. May 10, 2011).
While the listing actions for the four mussels were required by one of the two settlement
agreements, neither settlement agreement specifically obligated the Service to designate
critical habitat for these mussels during the years in which we were carrying out our
commitments under those settlement agreements Simply put, we did not make progress
on the critical habitat designations for the mussels during that time because our workload
was full and our budget was at capacity; we did very few discretionary actions during that
time.

Since completing the work required by the multi-district litigation settlement agreements,
our statutory obligations for petition findings, listing determinations, and critical habitat
designations continues to far exceed the resources we have to complete them. Therefore,
we must make reasoned choices on what the highest priority actions are. We have
continued to focus on high-priority, outstanding 12-month listing petition 'findings,
proposed and final listing rules to effectuate positive petition findings, and high-priority
critical habitat designations Our highest priorities are reflected in the National Listing

Workplan for fiscal years 2017-2023 and on step-down workplans per fiscal year.

. As explained further below, these critical habitat determinations for the four mussels are

currently not among our highest priorities.

 

\OOO\]O\Ul-P'~)J[\)»-*

[\)l\.)[\)[\)[\.)[\)[\.)[\)[\)>-¢>-‘)-¢>-»_¢)-l>-l»_\»-¢)_»
OO\]O\Lll-I>b)[\)'-‘O\OOO\]O\U\-I>L»Jl\)'-‘O

 

 

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 3 of 13

Bacl§ground Information on the Four Mussel Species

8. These four mussel species occur in streams in the Midwest and eastern United States. The

sheepnose lives in larger rivers and streams, usually in shallow areas with moderate to
swift currents and coarse sand and gravel, although it has also been found in mud, cobble,
and boulders and in deep runs of large rivers. The spectaclecase occupies large rivers in
areas sheltered from the main force of the current and clusters in firm mud or beneath rock
slabs, between boulders, or under tree roots. The rayed bean generally lives in smaller,
headwater creeks but is sometimes found in large rivers and wave-washed areas of glacial
lakes; it prefers gravel or sand substrates and is often found in and around roots of aquatic
vegetation. The snuffbox usually occupies small- to medium-sized creeks with a swift
current and sand, gravel, or cobble substrates, although it is also found in Lake Erie and
some larger rivers.

Threats that have contributed to the decline of these four mussel species include dams,
sedimentation, pollution, channelization, nonnative species, and small population size and
fragmentation Dams affect both upstream and downstream mussel populations by
disrupting natural seasonal flow pattems, scouring river bottoms, changing water
temperatures, eliminating habitat, and blocking passage for host fish. Sedimentation can
occur from poor land use practices, dredging, impoundments, intensive timber harvests,
road construction, heavy recreational use, and other activities. These increased sediments
blanket a river bottom, suffocating mussels by reducing their ability to remove food and
oxygen from the water column. Pollution may come from specific, identifiable sources,
such as accidental spills, factory discharges, sewage treatment plants, and landfills, or
from diffuse sources like runoff from cultivated fields, pastures, feedlots, poultry farms,
mines, construction sites, private wastewater discharges, and roads. Contaminants may
directly kill mussels, but they may also indirectly cause harm by degrading water quality.
Channelization physically alters rivers by accelerating erosion, reducing depths,
decreasing habitat diversity, destabilizing stream bottoms, and removing riparian

vegetation. Nonnative species include the zebra mussel, which has proliferated to such an

3

 

\DOO\]O\Ul-l>w[\))-l

l\.)l\.)[\.)[\)l\)[\.)[\.)l\)[\))-\)-\)-\)-¢>-l>-l)-\>-\)-¢)-
OO\IO\Ul-PW[\)’_‘O\OOO\IO'\Ui-I>L»Jl\)'-‘O

 

 

10.

11.

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 4 of 13

extent that they deplete food resources and attach to native mussel shells in such large
numbers that the native mussel cannot open its shell to eat or breathe. Small populations,
isolated in short sections of rivers, are susceptible to extirpation from a single catastrophic
event, such as a toxic spill, and their isolation makes natural repopulation impossible.
Section 7 of the Endangered Species Act requires Federal agencies to consult with the
Service to ensure Federal actions are not likely to jeopardize the continued existence of
listed species or destroy or adversely modify designated critical habitat. Pursuant to
Section 7, Federal agencies have consulted with our field offices on F ederal actions that
may affect one or more of these four mussel species. Because these species occur in rivers
and streams that have typically been under the jurisdiction of section 404 of the Clean
Water Act, the U.S. Army Corps of Engineers has consulted with us on issuance of 404
permits for in-stream activities that may affect one or more of these four mussel species.
The U.S. Army Corps of Engineers would not have consulted on these projects absent the
listing of these species. Federal agencies have initiated consultation when one or more of
these four species has been present within the action area. If we were to designate areas
occupied by these species as critical habitat, we do not anticipate significant additional
conservation benefits from consultation because project modifications to avoid the
likelihood of destruction or adverse modification of critical habitat generally do not differ
significantly from project modifications needed to avoid the likelihood of jeopardy. In
sum, because these four mussel species are listed as endangered species, Federal agencies
and parties seeking Section 404 permits are already acting through Section 7 consultations
to conserve the mussels; we anticipate that designating critical habitat would result in little
additional conservation benefit.

Similarly, because the mussels are listed, any take prohibited under Section 9 of the ESA
that is incidental to an otherwise lawful activity of a non-F ederal party requires a Section
10 permit. The issuance of a Section 10 permit by the Service requires that applicants
minimize and mitigate, to the maximum extent practicable, the impact of the taking.

Critical habitat designations do not require anything of non-Federal parties unless there is

4

 

\OOO\]O'\UI-l>b~>[\)>-‘

NN[\)I\.)[\.)[\)I\)[\.)[\)»-l>->_l»_\)-\>-¢r-ar-l)->-‘
OO\IO\MJ>W[\J>-‘O\OOO\]O\U`I-I>WN*_‘O

 

 

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 5 of 13

a F ederal nexus - they are not barred from destruction or adverse modification of critical
habitat like Federal agencies are - so critical habitat designation for the mussels will not
provide any additional protection from incidental take by non-Federal parties over and
above the listing.

12. Critical habitat designations for the mussels will provide limited additional conservation
value. For this reason, we consider making petition findings and listing species for which
ESA protection is warranted to be a higher priority for us than designating critical habitat
for these already-listed species.

Legal Reguircments for Critical Habitat Dcsignations

13. Critical habitat must be designated concurrent with a listing determination “to the
maximum extent prudent and determinable.” 16 U.S.C. § 1533(a)(3(A). Our regulations
at 50 C.F.R. § 424.12 explain our interpretation of “prudent” and “determinable.” We
consider critical habitat to be not determinable if we do not have sufficient information to
assess the impact of the designation, or if we do not have sufficient biological information
on the species’ needs, at the time that we make a listing determination

14. The ESA provides that we may designate as critical habitat specific areas that are occupied
at the time of listing and that have “physical and biological features (I) essential to the
conservation of the species and (II) which may require special management considerations
or protection.” 16 U.S.C. § 1532(5)(A)

15. lt also provides that we may designate areas that are unoccupied at the time of listing if
we determine that the “areas are essential for the conservation of the species.” Ia'.

16. We must designate critical habitat “on the basis of the best scientific data available and
after taking into consideration the economic impact, the impact on national security, and
any other relevant impact, of specifying such area as part of the critical habitat.” 16 U.S.C.
§ 1533(b)(2).

17. The ESA also allows us to exclude specific areas from critical habitat designations “if the
benefits of such exclusion outweigh the benefits of specifying such area as part of the

critical habitat, unless . . . failure to designate . . . will result in extinction.” Id. In practice,

5

 

-l>b)[\)

\OOO\]O'\Ut

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

18.

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 6 of 13

existing conservation agreements tribal equities, economic impact, and national security
are all potential factors we consider in an exclusion analysis, as well as the conservation
value of the area.

We publish proposed critical habitat rules in the Fea’eral Register, as the ESA requires
16 U.S.C. § 1533(b)(5)(A). lt also requires that we publish final critical habitat rules at
the time of publishing final listing rules, unless at that time critical habitat is not

determinable, in which case we may extend the time by one year. 16 U.S.C. §§ 1533

(b)(6)(A)(ii), (b)(6)(C)-

Process for Designating Critical Habitat and Policy Clearanee for Rules

19.

20.

21.

Designating critical habitat, when it is found to be prudent and determinable, involves
many steps, some of which are science-based and ,some of which are policy-based. l
outline these steps generally in the following paragraphs Generally, it is our goal to
propose critical habitat with proposed listing rules and to finalize them concurrently.
Because we have already listed the mussels, the process will be different than if we had
done it with the listing.

Otherwise, a team of staff biologists will identify physical and biological features (PBFS)
that may require special management considerations or protection and that are essential
for the conservation of the species For example, for a mussel species, some PBFs might
be water of certain quality (e.g., temperature, clarity, flow rate), certain substrates in the
streambed, and fish hosts necessary for successful reproduction See, e.g., Designation of
Critical Habitat for the Carolina Heelsplitter, 67 Fed. Reg. 44502, 44509 (July 2, 2002).
Then the team will look for and identify areas that contain the PBFs and that are occupied
by the species lt will also consider unoccupied areas that are essential for the conservation
of the species

During the process of developing the determination, we coordinate with other federal
agencies to ensure that they are aware that we are working on the determination and we
provide them an opportunity to share any relevant information Such information may

include data about the species, conservation measures being implemented, activities that

6

 

\OOO\]O\Ul-PW[\.)»-

[\)l\.)[\)l\)l\)[\)l\-)[\)[\.)>-‘>-‘)-\r-¢»_i»_i»_i,_.,_.,_.
OO\IO\Ul-I>W[\.)>-‘O\OOO\]O\UI-I>Wl\)>-‘O

 

 

22.

23.

24.

25.

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 7 of 13

may affect the species or habitat, and the anticipated effects of the designation on their
activities

Once the team has identified areas to recommend as critical habitat, it also must follow
the direction in the statute to consider economic and other factors in the designation For
the economic analysis, we prepare an incremental effects memorandum, which describes
how the FWS will implement the critical habitat designation and the anticipated effects of
the designation, informed by the information we have gathered from other federal
agencies This information is provided to a contractor, who produces an analysis of the
economic impact of the critical habitat designation on local jurisdictions, landowners, and
the local economy because of the designation The economic analysis will only identify
and analyze impacts over and above the economic impacts of the listing, or the
“incremental” effects estimated to be incurred as a result of the designation The contractor
will provide the analysis within 6 weeks after receiving all necessary information from us.
The team may also identify any specific areas should be considered for exclusion from
the designation based on national security, economic, or other impacts Next, members of
the team and some Headquarters staff will brief decisionmakers in the Servcie on their
recommendation Staff must then draft the actual F ederal Register notice for the
determination

Once the notice is drafted, it moves through regional review from the staff level to the
Regional Director, as well as legal review by an attorney in the Regional Solicitor’s office.
lt then comes to Headquarters for review by the Branch Chief for Domestic Listing and
the Chief of the Division of Conservation and Classification. Next, l surname as Assistant
Director for Ecological Services before transmitting the rule to the Service Director, who
has signature authority for ESA determinations for final decision

Following the Service Director’s signature, the rule will move to the Assistant Secretary
for Fish and Wildlife and Parks and, finally, to the Executive Secretariat for final clearance l

to send the document to the F ederal Register.

 

\OOO\IO'\LIl-l>b)[\)>-n

l\.)[\)l\.)[\)[\)[\.)[\)[\.)[\)>_‘>-¢)->-l»_~>-l»_~»-¢»_¢r-A
OO\]O\§AJ>L)J[\.)'_‘O\OOO\]O\U]-Lb)l\)*_‘©

 

 

26.

27.

28.

29.

30.

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 8 of 13

The Office of Management and Budget (OMB) has the opportunity to review proposed
and final critical habitat rules as described by EO 12866. OMB can also initiate federal
interagency review if they choose. This adds time to the process lf OMB reviews or
reviews and initiates interagency review, the rule cannot be submitted to the Federal
Register for publication their review is complete.

A few days will likely pass between submission of a rule to the Federal Register and
actual publication We cannot control when the Office of the Federal Register will
schedule a submission for publication and so we ask that if this Court assigns a deadline
to these actions that it order us to submit the findings to the F ederal Register, rather than
to publish the findings by a date certain

The minimum time for policy review from the time a rule arrives in Headquarters to the
time the rule is cleared for publication is three months The team must take this into
account when working on the rule and must also allow time for briefing regional
leadership and senior policy officials During this time, too, the economic analysis must
proceed and be completed so that the information can inform the proposed rule.

Once a proposed rule publishes the public comment period opens which is typically 60
days At the close of the comment period, we must consider the comments; decide whether
we have any new, substantial information that would require another comment period;
and draft the final rule. We repeat the same briefing and clearance processes for the final
rule, including the three months for Headquarters review and clearance.

We strive to meet the statutory deadlines for proposed and final critical habitat
designations Some of the steps including the economic analysis and coordination with
other federal agencies are resource and time-intensive. Given the processes above and
considering the timelines in the ESA, we need approximately one year to prepare a

proposed critical habitat designation plus one year to complete a final designation

The Service’s Budget for the Listing Program

31.

Our Fiscal Year 2018 appropriation was about $18.8M for status assessments petition

findings listing determinations critical habitat designations and related activities We are

8

 

\OOO\]O`\UI-l>b)[\)»-¢

[\.)[\)[\)[\)l\)[\)[\)[\)[\)d-*r-*>-¢)_lp_¢>_l>-¢>_¢>-\>_\
OO\]O`\U`l-PL»~)[\)*_‘C\OOO\]O`\U`|-BDJN*_‘O

 

 

32.

33.

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 9 of 13

currently working under a continuing resolution which allows us to spend funds for
operations on continuing projects and activities at the rate that was authorized for Fiscal
Year 2018. This authorization expires on December 7, 2018, or when Congress passes an
appropriation bill, whichever is sooner. P.L. 115-245. Thus we do not know what our
appropriation will be for the rest of Fiscal Year 2019.

Specifically, the Fiscal Year 2018 appropriations law, P.L. 1 15-141, stated, “not to exceed
$18,818,000 [of the Service’s appropriation] shall be used to implementing subsections
(a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 153 3)
(except for processing petitions developing and issuing proposed and final regulations
and taking any other steps to implement actions described in subsection (c)(2)(A),
(C)(Z)(B)(i), Or (C)(Z)(B)(ii))-”

By contrast, in 2016, when we created the National Listing Workplan our appropriation
was $20,515,000. P.L. 114-113. The National Listing Workplan was built on an

assumption of stable resources

The National Listing Workplan

34.

35.

ln 2015-2016, as the multi-district litigation-driven workload concluded (see paragraph 5,
above), we undertook comprehensive domestic listing and critical habitat workload
planning, our motivation being to be more strategic in addressing pending status reviews
to be more transparent in how we establish workload priorities and to collaborate with
stakeholders more effectively to conserve the nation’s most imperiled species

ln July 2016, we finalized our Methodology for Prioritizing Status Reviews and
Accompanying 12-Month Findings on Petitions for Listing under the Endangered Species
Act, 81 Fed. Reg. 49248 (.luly 27, 2016). The Methodology explains how we will
prioritize outstanding 12-month listing petition findings and it informed the development
of our National Listing Workplan (Workplan) for fiscal years 2017-2023. Specifically, we
used the Methodology to prioritize the 12-month findings on the Workplan by placing

them in one of five priority “bins” that indicate our view of the species’ conservation

 

\DOO\]O'\Ul-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

36.

37.

38.

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 10 of 13

status how much information we have on the species and whether new science is being
developed, and whether there are currently conservation efforts underway.

The Workplan which we released in September 2016, scheduled more than 350 pending
listing determinations over seven fiscal years A large majority of the actions on the
Workplan are 12-month petition findings while some are proposed listing determinations
or discretionary status reviews The Workplan does not include the sum total of actions
that contribute to our total workload; for instance, the Workplan will schedule a 12 month
finding on a petition to list a particular species but it will not forecast and include the
proposed and final listing determinations and proposed and final critical habitat
designations that may be necessary if a listing proposal is found to be warranted. Nor does
it contain actions on any new petitions received or some remnant actions from the multi-
district litigation period, including lower priority proposed and final critical habitat
designations for species we listed during that period, such as those for these four mussel
species

The Workplan is available on our website (hltps:ffwww.Ms.govi'endangered!esa-
libi'ary!pdffListing%207-Year%20Workplan%20$ept%202016.pdD, along with a list of
unscheduled listing actions dated September 2016. We plan to post updated versions of
the Workplan each fiscal year that will project our listing workload five years into the
future, along with a stepped-down version of the Workplan that has all of the planned
actions for the current fiscal year.

ln September 2016, when we assigned dates to findings in the Workplan we assumed
level funding at 2016 levels ($20.5M) and the 2016 level of full-time employees Because
we do not have the amount of funding that we did in 2016, nor do we have the number of
full time employees (“FTEs”) that we did then we have less capability than we assumed

when we built the current Workplan

The Service’s Upcoming Don_lestic Listing and Critical Habitat Workload

39.

As of September 2016, the Workplan captures the following 12-month findings and

proposed listing determinations

10

 

\DOO\]O'\U\-PL»J[\)»-¢

[\)[\.)[\)[\)[\.)[\)[\.)[\.)[\))_‘»-4>_4)-1>-\)-¢)_\)-\)-4»_\
OO\]O\LJl-PL»)N*_‘O\OOO\IO\§!I-DL)JN*_‘O

 

 

40.

41.

42.

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 11 of 13

a. 2019 - 58 species in 44 packages

b. 2020 _ 78 species in 42 packages

c. 2021 - 47 species in 36 packages

d. 2022 - 38 species in 31 packages

e. 2023 - 46 species in 41 packages
F or any of these findings that indicate we should list a species (i.e., a 12-month petition
finding that listing a species is warranted), we will undertake rulemaking to propose the
species for listing. We also plan to undertake the critical habitat designation concurrently
with proposed and final listings While we cannot currently predict how many proposed
and final listing and critical habitat rules we will need to complete in all of these fiscal
years we know from experience that at least some of our 12-month findings will indicate
that listing is warranted. These follow-on rules will contribute to the actual workload for
the following year.
Beyond 2023, we already have a list of unscheduled listing actions to address as
referenced above. We also periodically receive new petitions and expect that to continue.
New petition work will be included in the workload as they fit with our conservation
priorities and workload.
Historically, the Service has experienced a significant level of deadline litigation like this
matter. Such deadline litigation usually results in a stay, settlement, or court order
providing a date certain by which we must complete the finding in question The Service
currently has about 20 litigation-related listing and critical habitat deadlines it must meet.
Moreover, when we lose a listing or critical habitat case on the merits courts generally
remand the findings to us and sometimes enter an order with a date certain for the new
finding. We cannot predict the level of future deadline and merits litigation nor the
outcomes of merits cases so we cannot know how many more litigation-related regulatory
deadlines may be added to our workload in coming fiscal years However, we can safely

predict that we will experience more deadline and merits litigation

11

 

\OOO\]O\U'|-Pb~)l\)r-¢

[\)[\.)[\.)[\)[\)[\)[\.)[\)[\))-\)-\>-4>-r)-l\)-\r-d\>_l\)-\r-4
OQ\]C\LA-bb)NHO\OOO\]O\Lh-l>b~)l\)>-‘O

 

 

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 12 of 13

Requested Remedv and Justification

43.

44.

45.

46.

47.

The Service requests that the Court take into account the Service’s limited budget, its high
workload, its prioritization of its workload, and the comparatively low conservation
benefit of designating critical habitat for these species when making its decision on
remedy in this matter.

First, as outlined above, the Service has a limited and declining budget for the listing
program that it must share across all of its listing workload.

At the same time, the Service has a high workload for the national listing program in
upcoming years and we do not see this decreasing. lf anything, we expect more work will
result from new petitions and litigation ln addition much of this work will bel higher
priority than the critical habitat determinations for the mussels in that, as stated above in
paragraph 12, listing new species provides a greater conservation value than designating
critical habitat for already-listed species The litigation-driven workload must also take
priority.

According to. the 2016 National Listing Workplan Region 3 has 17 listing packages to
complete by the end of fiscal year 2023. The two Region 3 biologists who work only on
listings and critical habitat designations are expected to assist on findings and critical
habitat determinations in other regions that have higher workload. Other biologists
assigned to listing and critical habitat packages in Region 3 have other responsibilities
including five-year reviews Section 7 consultations recovery planning and
implementation and Section 10(a) permits ln any event, all work completed at the
Regional level contributes to the Headquarters workload; adding to Region 3’s workload
necessarily adds to Headquarters workload.

The Service specifically requests that the Court grant it deference regarding its
prioritization of actions in its workload. Using the Methodology and other means to assign
priority to actions in its workload, the Service intelligently and expertly determined, based
on elements in the Methodology such as conservation need and regional and field office

capacity, where these actions should rank in its Workplan The Service is the expert

12

 

\OOO\IO\§!I-bb)l\.)>-‘

[\)[\)[\)[\)N[\)[\)[\)[\)>-*r-‘)-\)-A)-\>-lo-\r-‘»-¢>-A
OO\]O\Lll-BW[\)*_‘O\OOO\]O\Lll-PWN'_‘O

 

 

48.

49.

50.
51.

Case 1:18-cv-01568-TNI\/| Document 18 Filed 11/16/18 Page 13 of 13

agency tasked with making listing determinations and critical habitat designations under
the ESA and is thus best positioned to allocate its scarce resources to address a high
workload in a manner that achieves the optimal conservation benefit.

The four mussel species’ critical habitat designations are low priority actions for the
Service because the additive conservation benefit of critical habitat designation is low in
this particular case, as explained above in paragraphs 10-12. Additionally, the critical
habitat designation process especially the interagency coordination and economic
analysis is burdensome and resource-heavy; these resources are better used where they
can have a greater conservation impact.

ldeally, the Service would complete these critical habitat determinations after it works
through higher priority actions that are on the current Workplan which ends in 2023, and
after it addresses another approximately 200 species that are on the unscheduled listing
actions list, also on our website (https:waw.fws.gov/endangered/esa-
1ibrarv/pdfr'Unscheduled%20Listing%20Actions%208ept%20201 é.ndf).

The documents in the attached exhibit support this declaration

This declaration is made under the provision of 28 U.S.C. § 1746. l declare under penalty
of perjury that the foregoing is true and correct to the best of my current knowledge,

information and belief.

y\/
Executed in Washington, D.C., on this j 10 ’day of November 2018.

1111/14

Gary Frazdg CSF

U.S. Fish and Wildlife Service

13

 

